Exhibit 10.2

 

Execution Version

 

TRANSITION SERVICES AGREEMENT

 

dated as of June 29, 2015

 

by and between

 

MASCO CORPORATION

 

and

 

TOPBUILD CORP.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE 1

DEFINITIONS

 

 

Section 1.01. Definitions

3

 

 

ARTICLE 2

PURCHASE AND SALE OF SERVICES

 

 

Section 2.01. Purchase and Sale of Services

7

Section 2.02. Third Party Licenses and Consents

7

Section 2.03. Third Party Providers

8

Section 2.04. Cooperation

8

 

 

ARTICLE 3

SERVICE COSTS; OTHER CHARGES

 

 

Section 3.01. Service Costs Generally

8

Section 3.02. Taxes

9

Section 3.03. Invoicing and Settlement

9

 

 

ARTICLE 4

THE SERVICES

 

 

Section 4.01. Standards of Service

9

Section 4.02. Changes to Services

10

Section 4.03. Management of Services By Provider

10

Section 4.04. Liaisons

10

Section 4.05. Special Rules for Tax Services

11

 

 

ARTICLE 5

DISCLAIMER, LIABILITY AND INDEMNIFICATION

 

 

Section 5.01. EXCLUSION OF WARRANTIES

11

Section 5.02. Limitation of Liability

11

Section 5.03. Indemnification of Provider by Recipient

12

Section 5.04. Indemnification of Recipient by Provider

12

Section 5.05. Indemnification as Exclusive Remedy

13

Section 5.06. Conduct of Proceedings

13

 

 

ARTICLE 6

TERM AND TERMINATION

 

 

Section 6.01. Term

13

 

--------------------------------------------------------------------------------


 

Section 6.02. Termination

13

Section 6.03. Effect of Termination

14

 

 

ARTICLE 7

ADDITIONAL AGREEMENTS

 

 

Section 7.01. Confidential Information

15

Section 7.02. Ownership of Assets

16

Section 7.03. Security

17

Section 7.04. Access to Information and Audit

17

Section 7.05. Compliance with Applicable Law

17

Section 7.06. Labor Matters

18

Section 7.07. Record Retention

18

 

 

ARTICLE 8

MISCELLANEOUS

 

 

Section 8.01. No Agency; Independent Contractor Status

18

Section 8.02. Subcontractors

18

Section 8.03. Force Majeure

19

Section 8.04. Entire Agreement

19

Section 8.05. Notices

19

Section 8.06. Governing Law

20

Section 8.07. Jurisdiction

21

Section 8.08. Specific Performance

21

Section 8.09. WAIVER OF JURY TRIAL

21

Section 8.10. Severability

21

Section 8.11. Amendments; No Waivers

22

Section 8.12. Successors and Assigns

22

Section 8.13. Third Party Beneficiaries

22

Section 8.14. Counterparts

22

Section 8.15. Construction and Interpretation

23

Section 8.16. Conflict of Terms

23

 

SCHEDULES

 

Schedule A —                   Services

 

EXHIBITS

 

Exhibit A — Tax Services

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
June 29, 2015 by and between Masco Corporation, a Delaware

 

2

--------------------------------------------------------------------------------


 

corporation (“Masco”) and TopBuild Corp., a Delaware corporation (“TopBuild”).

 

RECITALS

 

WHEREAS, Masco and TopBuild have entered enter into a Separation and
Distribution Agreement dated as of June 29, 2015 (as amended from time to time,
the “Separation and Distribution Agreement”) providing for the distribution by
Masco to its stockholders of all of the common stock of TopBuild; and

 

WHEREAS, the Separation and Distribution contemplates that the parties hereto
will enter into this Agreement pursuant to which Masco will provide, or cause to
be provided, certain services to TopBuild (and if requested, one or more of its
Subsidiaries), and TopBuild will provide, or cause to be provided, certain
services to Masco and, if requested, one or more of its Subsidiaries, in each
case on the terms and conditions set forth herein.

 

ACCORDINGLY, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, for themselves, their
successors and permitted assigns, hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  (a)  Any capitalized term that is used, but not
defined, herein shall have the meaning assigned to such term in the Separation
and Distribution Agreement, or if not defined therein, the Tax Matters
Agreement.

 

(b)         As used in this Agreement, the following terms shall have the
following meanings, applicable both to the singular and the plural forms of the
terms described:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person.  For the purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.  Notwithstanding any
provision of this Agreement to the contrary (except where the relevant provision
states explicitly to the contrary), no member of the Masco Group, on the one
hand, and no member of the TopBuild Group, on the other hand, shall be deemed to
be an Affiliate of the other.

 

“Applicable Law” means, with respect to any Person, any federal, state, local or
foreign law (statutory, common or otherwise), constitution, treaty,

 

3

--------------------------------------------------------------------------------


 

convention, ordinance, code, rule, regulation, order, injunction, judgment,
decree, ruling, directive, guidance, instruction, direction, permission, waiver,
notice, condition, limitation, restriction or prohibition or other similar
requirement enacted, adopted, promulgated, imposed, issued or applied by a
Governmental Authority that is binding upon or applicable to such Person, its
properties or assets or its business or operations, as amended unless expressly
specified otherwise.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Change of Control” means, with respect to Masco or TopBuild, the occurrence of
any of the following: (i) a “Person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) becomes a beneficial owner, directly or
indirectly, of equity representing fifty percent (50%) or more of the total
voting power of Masco’s or TopBuild’s, as applicable, then outstanding equity
capital; (ii) such entity merges into, is consolidated with or effects an
amalgamation with another Person, or merges another Person into such entity, on
a basis whereby less than fifty percent (50%) of the total voting power of the
surviving Person immediately after such merger, consolidation or amalgamation is
represented by equity held directly or indirectly by former equityholders of
(and in respect of their former equity holdings in) such entity immediately
prior to such merger, consolidation or amalgamation; and (iii) such entity
directly or indirectly sells, transfers or exchanges all, or substantially all,
of its assets to another Person unless at least fifty percent (50%) of the total
voting power of the transferee is directly or indirectly owned by the
equityholders of Masco or TopBuild, as applicable, in respect of their former
equity holdings in Masco or TopBuild immediately prior to transfer; provided
that in no event shall the consummation, execution or closing of the Spin-Off
constitute a Change of Control with respect to Masco or TopBuild.

 

“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Distribution Time” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Governmental Authority” means any multinational, foreign, federal, state, local
or other governmental, statutory or administrative authority, regulatory body or
commission or any court, tribunal or judicial or arbitral authority which has
any jurisdiction or control over either party (or any of their Affiliates).

 

“Group” means, as the context requires, the TopBuild Group or the Masco Group.

 

“Insolvency Event” means with respect to either party, as applicable, (i) the
making by such party of any assignment for the benefit of creditors of all or
substantially all of its assets or the admission by such party in writing of its

 

4

--------------------------------------------------------------------------------


 

inability to pay all or substantially all of its debts as they become due;
(ii) the adjudication of such party as bankrupt or insolvent or the filing by
such party of a petition or application to any tribunal for the appointment of a
trustee or receiver for such party or any substantial part of the assets of such
party; or (iii) the commencement of any voluntary or involuntary bankruptcy
proceedings (and, with respect to involuntary bankruptcy proceedings, the
failure of such proceedings to be discharged within 60 days), reorganization
proceedings or similar proceeding with respect to such party or the entry of an
order appointing a trustee or receiver or approving a petition in any such
proceeding.

 

“Intercompany Charge-Out Rate” means with respect to any Service, the rate
applicable to such Service as set forth opposite such Service in the fourth
column of Schedule A representing the blended rate for all Services that has
been agreed by the parties.

 

“Interest Rate” means the lesser of (i) the one-month LIBOR rate as published in
the Wall Street Journal plus 2.00% or (ii) the maximum rate of interest
permitted to be charged by the applicable Governmental Authority.

 

“Masco Entity” means any member of the Masco Group.

 

“Masco Systems” means any computer hardware or software program or routine or
part thereof owned, licensed or provided by any Masco Entity or any of their
suppliers on any Masco Entity’s behalf, each as modified, maintained or enhanced
from time to time by any Masco Entity, any TopBuild Entity or any third party.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Provider Group” means, as the context requires, the Masco Group, in the case of
Services to be provided by Masco, or the TopBuild Group, in the case of Services
to be provided by TopBuild.

 

“Recipient Entity” means any member of the Recipient Group.

 

“Recipient Group” means, as the context requires, the Masco Group, in the case
of Services to be received by the Masco Group, or the TopBuild Group, in the
case of Services to be received by the TopBuild Group.

 

“Schedule” means a Schedule attached hereto forming part of this Agreement.

 

“Service Costs” means the reasonable and actual out-of-pocket costs attributable
to the provision of the applicable Service, calculated as the product of (i) the
Intercompany Charge-Out Rate and (ii) the number of hours attributable to

 

5

--------------------------------------------------------------------------------


 

the provision of such Service.  The parties agree that such costs with respect
to any given good or service will be considered reasonable if the relevant
out-of-pocket cost for such good or service either (x) does not exceed the
comparable cost being paid by Provider or an Affiliate for such good or service
prior to the Distribution Time or (y) does not exceed the cost being paid by
Provider or an Affiliate for such good or service being rendered to Provider or
its Affiliates not in connection with the provision of the Services.

 

“Subsidiary” means, with respect to any Person, any other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.

 

“Systems” means the Masco Systems or the TopBuild Systems, individually, or the
Masco Systems and the TopBuild Systems, collectively, as the context may
indicate or require.

 

“Tax Service Provider” means, pursuant to the terms set forth in Article 2 of
this Agreement and in consideration of the payment of the Service Costs pursuant
to Exhibit A of this Agreement, after the Distribution Time, Masco (in its
capacity as a provider of Services).

 

“Tax Service Recipient” means, pursuant to the terms set forth in Article 2 of
this Agreement and in consideration of the payment of the Service Costs pursuant
to Exhibit A of this Agreement, after the Distribution Time, TopBuild (in its
capacity as a recipient of Services).

 

“TopBuild Entity” means any member of the TopBuild Group.

 

“TopBuild Systems” means any computer hardware or software program or routine or
part thereof owned, licensed or provided by any TopBuild Entity or any of their
suppliers on any TopBuild Entity’s behalf, each as modified, maintained or
enhanced from time to time by any TopBuild Entity, any Masco Entity or any third
party.

 

(c)                        Each of the following terms is defined in the
Section set forth opposite such term:

 

Term

 

Section

Actions

 

5.03

Agreement

 

Preamble

Baseline Period

 

4.01(a)

Confidential Information

 

7.01

End Date

 

Section 6.01

force majeure

 

8.03

Invoice Date

 

3.03(a)

Liaison

 

Section 4.04

 

6

--------------------------------------------------------------------------------


 

Masco

 

Preamble

Tax Services

 

Section 4.05

Tax Systems

 

Section 4.05(a)

TopBuild

 

Preamble

Payment Date

 

3.03(b)

Provider

 

Section 2.01

Provider Indemnified Person

 

5.02

Recipient

 

Section 2.01

Recipient Indemnified Person

 

5.04

Separation and Distribution Agreement

 

Recitals

Services

 

Section 2.01

 

ARTICLE 2
PURCHASE AND SALE OF SERVICES

 

Section 2.01.  Purchase and Sale of Services.  (a)  On the terms and subject to
the conditions of this Agreement and in consideration of the payment of the
Service Costs in accordance with Section 3.01, after the Distribution Time, each
of Masco and TopBuild (each in its capacity as a provider of Services,
“Provider”) agrees to provide to the other party (in its capacity as a recipient
of Services, “Recipient”), or procure the provision to Recipient of, and
Recipient agrees to purchase from Provider, the transition services set forth on
Schedule A as Services to be provided by the relevant Provider (the “Services”).

 

(b)                       It is understood that (i) the Services to be provided
to Recipient under this Agreement shall, at Recipient’s request, be provided to
Recipient or any other Person that is a Subsidiary of Recipient (and to the
extent Services are so provided, references to “Recipient” (and related
references) shall be construed accordingly as the context requires), and
(ii) Provider may satisfy its obligation to provide or procure Services
hereunder by causing one or more of its Affiliates to provide or procure such
Services (and, to the extent Services are so provided, references to “Provider”
(and related references) shall be construed accordingly as the context
requires), which Affiliates it may change at its discretion from time to time;
provided that Provider shall remain responsible for the performance of such
Affiliates.  With respect to Services provided to, or procured on behalf of, any
Subsidiary of Recipient, Recipient agrees to pay on behalf of such Subsidiary,
or cause such Subsidiary to pay, all amounts payable by or in respect of such
Services pursuant to this Agreement.

 

(c)                        Except for the Services expressly contemplated to be
provided in accordance with this Section 2.01, Provider shall have no obligation
under this Agreement to provide any services to the Recipient Group.

 

Section 2.02.  Third Party Licenses and Consents.  Provider and Recipient shall
use commercially reasonable efforts to obtain, and to keep and maintain in
effect, all governmental or third party licenses and consents required for the

 

7

--------------------------------------------------------------------------------


 

provision of any Service by Provider in accordance with the terms of this
Agreement; provided that, if Provider is unable to obtain any such license or
consent, Provider shall promptly notify Recipient in writing and shall, and
shall cause its Affiliates to, use commercially reasonable efforts to implement
an appropriate alternative arrangement.  The costs relating to obtaining any
such licenses or consents shall be borne by Recipient; provided that Provider
shall not incur any such costs without the prior written consent of Recipient. 
If any such license, consent or alternative arrangement is not available despite
the commercially reasonable efforts of Provider and its Affiliates or as a
result of Recipient failing to consent to the incurrence of costs relating to
obtaining any such license or consent, Provider shall not be required to provide
the affected Services.

 

Section 2.03.  Third Party Providers.  If Provider receives written notice from
any third party service provider that such Person intends to terminate a service
pursuant to which Provider provides a Service to Recipient, then Provider shall
provide a copy of such written notice to Recipient and shall use commercially
reasonable efforts to secure the continued provision of that service from such
third party or an alternative service provider.  If Provider is unable to secure
the continued provision of that service from such third party or an alternative
service provider, then Provider shall not be required to provide the affected
Service.

 

Section 2.04.  Cooperation.  Provider and Recipient agree to cooperate in
providing for an orderly transition of Services, including Services terminated
pursuant to Section 6.02, to Recipient or a successor service provider
designated by Recipient.  Such cooperation shall be subject to the provisions
hereof relating to the provision of Services including that Recipient shall pay
to Provider the Service Costs related thereto.

 

ARTICLE 3
SERVICE COSTS; OTHER CHARGES

 

Section 3.01.  Service Costs Generally.  Unless the parties agree in writing to
a different arrangement, for each period in which Recipient receives a Service
hereunder, Recipient shall pay Provider the Service Costs for the applicable
Service. In the case of a termination of any or all Services prior to the End
Date (other than (x) a termination of a Service (in whole) under
Section 6.02(a), (y) a termination under Section 6.02(c), or (z) a termination
under Section 6.02(f) arising from Provider suffering an Insolvency Event),
(i) Recipient shall continue to be responsible for the reasonable out-of-pocket
costs associated with such Services until the End Date, (ii) Provider shall use
reasonable efforts to eliminate such costs referenced in clause (i) as soon as
possible and (iii) until such costs referenced in clause (i) are eliminated they
will be treated as Service Costs relating to Services provided prior to
termination and may be invoiced as incurred.  Provider may not rely on the prior
sentence with respect to the costs for a given contract if the contract was
entered into in connection with providing the Services

 

8

--------------------------------------------------------------------------------


 

and the term of the contract was more than three months unless Recipient
approved Provider entering into such contract.  If the End Date is extended
pursuant to Section 6.01, the parties shall negotiate in good faith to determine
the compensation to be paid to Provider by Recipient for Services to be provided
during the period of the extension.

 

Section 3.02.  Taxes.  (a) Recipient shall pay all applicable sales or use taxes
incurred with respect to provision of the Services.  Such taxes shall be
incremental to other payments or charges identified in this Agreement.

 

(b)                       All sums payable under this Agreement shall be paid
free and clear of all deductions or withholdings unless the deduction or
withholding is required by Applicable Law, in which event the amount of the
payment due from the party required to make such payment shall be increased to
an amount which after any withholding or deduction leaves an amount equal to the
payment which would have been due if no such deduction or withholding had been
required.

 

Section 3.03.  Invoicing and Settlement.  (a) Unless any Schedule hereto
indicates otherwise or the parties agree in writing to a different arrangement,
Provider shall invoice or notify in writing the Recipient on a monthly basis
(not later than 30 days after the end of each month) for the charges for
Services hereunder for the prior month (the date of delivery of such invoice,
the “Invoice Date”).

 

(b)                       Recipient agrees to pay on or before the date (each, a
“Payment Date”) that is 30 days after the Invoice Date by wire transfer of
immediately available funds payable to the order of Provider to such
account(s) designated by Provider all amounts invoiced by Provider pursuant to
Section 3.03(a), except for any portion of those amounts reasonably disputed in
good faith.  Payment for amounts reasonably disputed in good faith for any
Services may be withheld beyond their due date by Recipient until such dispute
is resolved pursuant to Section 4.04, in which event the relevant payment shall
include interest at the Interest Rate from the date that is 15 days after the
original relevant Payment Date to the actual payment date.  In the event of any
overpayments by Recipient, Provider agrees to promptly refund any such overpaid
amount to Recipient no later than 15 days from the date it is determined that
there has been an overpayment.

 

ARTICLE 4
THE SERVICES

 

Section 4.01.  Standards of Service.  (a) The level or volume of any specific
Service required to be provided to Recipient hereunder shall be at a level or
volume consistent in all material respects with the level or volume, as the case
may be, of such specific Service as utilized by the Recipient Group during the
twelve month period prior to the Distribution Time (the “Baseline Period”). 
Provider agrees to consider in good faith any requests by Recipient to modify
the level or

 

9

--------------------------------------------------------------------------------


 

volume of any specific Service.  Any modification to which Provider agrees will
be on such terms and conditions (including pricing) as the parties shall
mutually and reasonably agree.

 

(b)   The manner, nature, quality and standard of care applicable to the
delivery by Provider of the Services hereunder shall be substantially the same
as that of similar services which Provider provided to the Recipient Group
during the Baseline Period.

 

(c)   Provider shall have no obligation to provide any Services hereunder in
respect of any business, assets or properties not forming part of the Recipient
Group’s business as of the Distribution Time.

 

Section 4.02.  Changes to Services.  It is understood and agreed that Provider
may from time to time modify or change the manner, nature, quality and/or
standard of care of any Service provided to Recipient to the extent Provider is
making a similar change in the performance of such services for the Provider and
its Affiliates and provided that any such modification, change or enhancement
will not reasonably be expected to materially affect such Service.  Provider
shall furnish to Recipient substantially the same notice (in content and
timing), if any, as Provider furnishes to its own organization with respect to
such modifications or changes.

 

Section 4.03.  Management of Services By Provider.  Except as may otherwise be
expressly provided in this Agreement, the management of and control over the
provision of the Services by Provider shall reside solely with Provider and
notwithstanding anything to the contrary Provider shall be permitted to choose
the personnel, methodology, systems, applications and third party providers it
utilizes in the provision of such Services; provided that Provider shall remain
responsible for the performance of the Services in accordance with this
Agreement.  The provision, use of and access to the Services shall be subject to
(i) Provider’s business, operational and technical environment, standards,
policies and procedures as in effect from time to time, (ii) Applicable Law and
(iii) the terms of this Agreement.

 

Section 4.04.  Liaisons.  Each party shall designate its Chief Financial Officer
(or his or her designee) to act as such party’s primary contact person in
connection with the Services, and each party may also designate a separate
liaison for each Service provided hereunder (who shall act as such party’s
primary contact person in connection with the applicable Service) (each, a
“Liaison”).  The Liaisons will oversee the implementation and ongoing operation
of this Agreement and shall attempt in good faith to resolve disputes between
the parties.  The parties have designated their respective initial Liaisons on
Schedule A.  The parties shall ensure that their respective Liaisons shall meet
in person or telephonically at such times as are reasonably requested by
Provider or Recipient to review and discuss the status of, and any issues
arising in connection with, the Services or this

 

10

--------------------------------------------------------------------------------


 

Agreement.  Each party may re-designate its Liaison from time to time; provided
that it shall notify the other party in writing of the name and contact
information for the newly designated Liaison in accordance with Section 8.05.

 

Section 4.05.  Special Rules for Tax Services.  This Section 4.05 shall apply to
the transition services set forth on Exhibit A (the “Tax Services”).

 

(a)   Use of Masco Systems.  Tax Service Provider’s obligation to perform each
Tax Service is conditional upon Tax Service Recipient’s use of the Masco Systems
set forth in Exhibit A, paragraph 2 (the “Tax Systems”), through December 31,
2015 in a manner that is consistent with Tax Service Provider’s historical
practice and methodologies for the use of such Tax Systems.  In the event that
Tax Service Recipient fails to fully use the Tax Systems in a manner that is
consistent with Tax Service Provider’s historical practice through December 31,
2015, Tax Service Provider shall have no obligation to provide any Tax Service
hereunder.

 

(b)   Consistency.  All Tax Services to be provided hereunder relating to the
preparation of Tax Service Recipient’s Returns shall be performed using Tax
Service Provider’s historical methods of accounting and, to the extent that a
position has historically been taken on Tax Service Provider’s Returns, in a
manner otherwise consistent with such Tax position.

 

ARTICLE 5
DISCLAIMER, LIABILITY AND INDEMNIFICATION

 

Section 5.01.  EXCLUSION OF WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE SERVICES ARE PROVIDED “AS-IS” WITH NO WARRANTIES, AND PROVIDER
EXPRESSLY EXCLUDES AND DISCLAIMS ANY WARRANTIES UNDER OR ARISING AS A RESULT OF
THIS AGREEMENT, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.

 

Section 5.02.  Limitation of Liability.  (a)  Recipient agrees that, except for
the indemnity obligation set forth in Section 5.04, none of the Provider or its
Affiliates or any of its or their respective directors, officers, agents,
consultants, representatives and/or employees (each, a “Provider Indemnified
Person”) shall have any liability, whether direct or indirect, in contract or
tort or otherwise, to any Recipient Entity or any other Person for or in
connection with the Services rendered or to be rendered by or on behalf of any
Provider Indemnified Person pursuant to this Agreement, the transactions
contemplated hereby or any actions or inactions by or on behalf of a Provider
Indemnified Person in connection with any such Services or the transactions
contemplated hereby, except to the extent any

 

11

--------------------------------------------------------------------------------


 

damages have resulted from such Provider Indemnified Person’s gross negligence
or willful misconduct in connection with any such Services, actions or
inactions.

 

(b)   Notwithstanding the provisions of Section 5.02(a), no Provider Indemnified
Person or Recipient Indemnified Person shall be liable for any special,
indirect, incidental, consequential or punitive damages of any kind whatsoever
in any way due to, resulting from or arising in connection with any of the
Services or the performance of or failure to perform Provider’s or Recipient’s
obligations under this Agreement, as applicable, except to the extent the same
are payable by a party or its Affiliates to an unaffiliated third party in
respect of a claim by such third party and are covered by the other party’s
indemnification obligations hereunder. This disclaimer applies without
limitation (i) to claims arising from the provision of the Services or any
failure or delay in connection therewith, (ii) to claims for lost profits or
opportunities, (iii) regardless of the form of action, whether in contract, tort
(including negligence), strict liability, or otherwise, and (iv) regardless of
whether such damages are foreseeable or whether Provider or Recipient, as
applicable, or any of its Affiliates has been advised of the possibility of such
damages.

 

(c)   In addition to the foregoing, each party hereto agrees that it shall, in
all circumstances, use commercially reasonable efforts to mitigate and otherwise
minimize its damages and those of its Affiliates, whether direct or indirect,
due to, resulting from or arising in connection with any failure by the other
party to comply fully with its obligations under this Agreement.

 

Section 5.03.  Indemnification of Provider by Recipient.  Recipient agrees to
indemnify and hold harmless each Provider Indemnified Person from and against
any damages, and to reimburse each Provider Indemnified Person for all costs,
damages, liabilities and fees and expenses (including reasonable attorneys’ fees
and expenses and any other expenses reasonably incurred in connection with
investigating, prosecuting or defending any Action) (collectively, but subject
to Section 5.02, “Losses”) incurred in investigating, preparing, pursuing, or
defending any claim, action, proceeding, or investigation, whether or not in
connection with pending or threatened litigation and whether or not any Provider
Indemnified Person is a party (collectively, “Actions”), arising out of or in
connection with Services rendered or to be rendered by or on behalf of any
Provider Indemnified Person pursuant to this Agreement, the transactions
contemplated hereby or any actions or inactions by or on behalf of any Provider
Indemnified Person in connection with any such Services or transactions;
provided that Recipient shall not be responsible for any Losses of any Provider
Indemnified Person to the extent such Losses have resulted from such Provider
Indemnified Person’s gross negligence or willful misconduct in connection with
any of such Services, actions or inactions.

 

Section 5.04.  Indemnification of Recipient by Provider.  Provider agrees to
indemnify and hold harmless the Recipient, each of its Affiliates and its and
their

 

12

--------------------------------------------------------------------------------


 

respective directors, officers, agents, consultants, representatives and/or
employees (each, a “Recipient Indemnified Person”) from and against any Losses
incurred (including in investigating, preparing, or defending any Action) to the
extent such Losses have arisen out of the gross negligence or willful misconduct
of any Provider Indemnified Person in connection with the Services rendered or
to be rendered pursuant to this Agreement.

 

Section 5.05.  Indemnification as Exclusive Remedy.  Without limitation to the
termination rights provided under Sections 6.02(b) and 6.02(c) or to the rights
under Section 8.08, the indemnification provisions of this Article 5 shall be
the exclusive remedy for money damages for breach of this Agreement and any
matters relating to this Agreement.

 

Section 5.06.  Conduct of Proceedings.  Any proceedings relating to
indemnification under Section 5.03 or 5.04 shall be conducted in accordance with
the procedures set forth in Section 6.04 of the Separation and Distribution
Agreement.

 

ARTICLE 6
TERM AND TERMINATION

 

Section 6.01.  Term.  Except as otherwise provided in this Article 6 or
Section 8.03, the term of this Agreement with respect to each Service shall
commence as of the Distribution Time, and shall cease on the earlier of (i) the
date set forth in respect of such Service on the applicable Schedule hereto,
(ii) the date that is the first anniversary of the Distribution Time (the “End
Date,” as may be extended pursuant to the proviso below) or (iii) such earlier
date as determined in accordance with Section 6.02; provided that upon giving
prior written notice to Provider at least 30 days prior to the then-applicable
End Date, Recipient may extend the End Date until a date that is no more than 24
months after the Distribution Time, subject to Recipient and Provider agreeing,
pursuant to Section 3.01, to the compensation to be paid to Provider for
Services to be provided during the period of extension.  This Agreement shall
terminate in its entirety upon the expiration of the terms (as determined
pursuant to the preceding sentence) of all Services; provided that the
provisions of Articles 3, 5, 6 and 8 and Sections 7.01, 7.02, Section 7.04, and
Section 7.07 shall survive any such termination indefinitely.

 

Section 6.02.  Termination.  (a)  Recipient may from time to time terminate this
Agreement with respect to one or more of the Services it receives, in whole or
in part, upon giving at least 30 days’ prior notice to Provider.

 

(b)   Provider may terminate any Service or any part thereof it provides at any
time if Recipient shall have failed to perform any of its material obligations
under this Agreement relating to any such Service, Provider has notified
Recipient in writing of such failure and such failure (i) shall have continued
uncured for a

 

13

--------------------------------------------------------------------------------


 

period of 30 days after receipt by Recipient of written notice of such failure
or (ii) is incapable of remedy.  For the avoidance of doubt, the failure by
Recipient to pay the full amount of any invoiced amount when due shall be
considered a breach of Recipient’s material obligations under this Agreement,
unless such failure to pay results from a good faith dispute in accordance with
and subject to Section 3.03(b).

 

(c)   Recipient may terminate any Service it receives as provided in the
applicable Schedule or at any time if Provider shall have failed to perform any
of its material obligations under this Agreement relating to any such Service,
Recipient has notified Provider in writing of such failure, and such failure
(i) shall have continued for a period of 30 days after receipt by Provider of
written notice of such failure or (ii) is incapable of remedy.

 

(d)   At any time following announcement of a transaction involving a Change of
Control of Recipient, Provider may elect, by delivery of notice in writing to
Recipient, to terminate any or all Services hereunder, such termination to take
effect on the date or dates specified by Provider in such notice; provided that
without the written consent of Recipient, no such termination of Service shall
occur prior to the closing of such Change of Control transaction.

 

(e)   Upon completion of the sale or other disposition of any portion of the
Recipient Group’s business, assets or properties, Provider’s obligation to
provide to Recipient, and Recipient’s obligation to pay the Service Cost to
Provider for, any Service in respect of the business, assets or properties so
disposed shall continue in full force and effect in accordance with the terms
and conditions of this Agreement, except as the parties may otherwise agree.

 

(f)    Either party may terminate this Agreement at any time with immediate
effect upon serving written notice upon the other party if the other party
suffers an Insolvency Event.

 

(g)   For the avoidance of doubt, any notice of termination under this
Section 6.02 shall be delivered in accordance with Section 8.05.

 

Section 6.03.  Effect of Termination.  (a)  Other than as required by Applicable
Law, upon termination of any Service pursuant to Section 6.02, Provider shall
have no further obligation to provide the terminated Service and Recipient shall
have no obligation to pay any fees relating to such Services; provided that,
notwithstanding such termination, (i) Recipient shall remain liable to Provider
for Service Costs and other fees owed and payable in respect of Services
provided prior to the effective date of the termination, and (ii) Recipient
shall be responsible for the costs referred to in the second sentence to
Section 3.01 to the extent set forth therein.

 

(b)   Termination of this Agreement as provided for herein shall not prejudice
or affect any rights or remedies which shall have accrued to either party,

 

14

--------------------------------------------------------------------------------


 

a Recipient Indemnified Person or a Provider Indemnified Person in respect of
Services provided or to have been provided prior to termination.

 

ARTICLE 7
ADDITIONAL AGREEMENTS

 

Section 7.01.  Confidential Information.  (a)  The parties hereby covenant and
agree to keep, and to cause its Affiliates to keep, confidential all
Confidential Information relating to the other party or any of such other
party’s Affiliates.  Without limiting the generality of the foregoing, each
party shall, and shall cause its Affiliates and its and their employees and
agents to, exercise the same level of care with respect to Confidential
Information relating to the other party or any of its Affiliates as it would
with respect to proprietary information, materials and processes relating to
itself or any of its Affiliates.  “Confidential Information” shall mean all
confidential and proprietary information, materials and processes relating to a
party or any Affiliate of such party obtained by the other party or any
Affiliate of such other party at any time (whether prior to or after the date
hereof) in any format whatsoever (whether orally, visually, in writing,
electronically or in any other form) to the extent arising out of the rendering
or receipt of Services hereunder (or preparations for the same or for the
termination thereof) and shall include, but not be limited to, economic and
business information or data, business plans, computer software and information
relating to employees, vendors, customers, products, financial performance and
projections, processes, strategies and systems but shall not include
(i) information of the other party or its Affiliates which is or becomes
generally available to the public other than by release in violation of the
provisions of this Section 7.01, (ii) information of the other party or its
Affiliates which is or becomes available on a non-confidential basis to a party
from a source other than the other party or its Affiliates, provided the party
in question reasonably believes that such source is not or was not bound by an
obligation to the other party or one of its Affiliates to hold such information
confidential and (iii) information developed independently by a party or its
Affiliates without use or reference to otherwise Confidential Information of the
other party or its Affiliates.  Except with the prior written consent of the
other party, each party will, and will cause its Affiliates to, use the other
party’s and its Affiliates’ Confidential Information only in connection with the
performance of its obligations hereunder and each party shall, and shall cause
its Affiliates to, use commercially reasonable efforts to restrict access to the
other party’s and its Affiliates’ Confidential Information to those employees of
such party and its Affiliates requiring access for the purpose of providing or
receiving Services hereunder.  Notwithstanding any provision of this
Section 7.01 to the contrary, a party may disclose such portion of the
Confidential Information relating to the other party or its Affiliates to the
extent, but only to the extent, the disclosing party reasonably believes that
such disclosure is required under Applicable Law or the rules of a Governmental
Authority; provided that if permissible under Applicable Law and practicable,
the disclosing party shall first notify the other party hereto of

 

15

--------------------------------------------------------------------------------


 

such requirement and allow such party a reasonable opportunity to seek a
protective order or other appropriate remedy to prevent such disclosure.  The
parties acknowledge that money damages would not be a sufficient remedy for any
breach of the provisions of this Section 7.01 and that the non-breaching party
shall be entitled to equitable relief in a court of law in the event of, or to
prevent, a breach of this Section 7.01.  In the event that a party learns or has
reason to believe that Confidential Information of the other party or its
Affiliates has been disclosed or accessed by an unauthorized Person, such party
will immediately give notice of such event to its Liaison at the other party.

 

(b)   Upon the written request of the other party, except to the extent
otherwise required by Applicable Law and/or its internal policies and
procedures, each party shall, at its election, promptly return to the other
party or destroy all Confidential Information of the other party received under
or pursuant to the performance of this Agreement (including, to the extent
practicable, all copies (in any and all media) and summaries thereof) that is
within such party’s or its Affiliates’ possession, power, custody or control. 
Notwithstanding the foregoing, each party may maintain a copy of the other
party’s Confidential Information in its restricted access files for actual or
anticipated litigation, regulatory compliance or corporate record keeping
purposes, and neither party shall be required to destroy any computer records or
files containing any Confidential Information that have been created pursuant to
automatic electronic archiving and back-up procedures in the ordinary course of
business where it would be unduly burdensome to do so or would be contrary to
Applicable Law; provided that any Confidential Information retained by such
party or its Affiliates shall continue to be subject to Section 7.01(a). 
Promptly upon the written request of a party (and in any event within ten
business days), the other party shall confirm in writing to such first party
that it has complied with this Section 7.01(b).

 

Section 7.02.  Ownership of Assets.  (a) Masco Systems and any and all
enhancements thereof or improvements thereto are and shall remain the sole
exclusive property of the relevant Masco Entity(ies) and/or its Affiliates
and/or its or their suppliers as applicable.

 

(b)   TopBuild Systems and any and all enhancements thereof or improvements
thereto are and shall remain the sole exclusive property of the relevant
TopBuild Entity(ies) and/or its Affiliates and/or its or their suppliers as
applicable.

 

(c)   With respect to any Systems that a Masco Entity, a TopBuild Entity, or any
of their respective Affiliates, as applicable, is required to maintain or
enhance hereunder, as between the Masco Entities and the TopBuild Entities, all
right, title and interest in and to such enhancements and any related
documentation, whether created by the party that provides the Service or any
employee, contractor, Affiliate or supplier on such party’s behalf, shall be
owned

 

16

--------------------------------------------------------------------------------


 

exclusively by and vested exclusively in the party or its Group member by whom
the applicable System is owned, licensed or provided.

 

(d)   As between any Masco Entity, on the one hand, and any TopBuild Entity, on
the other hand, all right, title and interest in and to all data processed
hereunder shall be owned exclusively by the Masco Entity or the TopBuild Entity
that originally supplied it to the other; provided that all data created
hereunder in connection with the delivery of any Service to Recipient or
otherwise on behalf of Recipient shall be owned exclusively by Provider.  Each
of Masco and TopBuild hereby assign to the other, and shall cause any of its
respective employees, contractors, Affiliates, suppliers or third parties
performing Services on its behalf pursuant to this Agreement to assign to the
other, as applicable, all right, title and interest that any Masco Entity or any
TopBuild Entity, as applicable, may have in the other’s or its Affiliates’ data
acquired hereunder.

 

Section 7.03.  Security.  Each party, its Affiliates and their respective
employees, authorized agents and subcontractors shall only use or access such
other party’s and its Affiliates’ Systems, premises or data to the extent such
Person is authorized by the other party or pursuant to the terms hereof.  Each
party, its Affiliates and their employees, authorized agents and subcontractors
shall comply with the other party’s and its Affiliates’ policies and procedures
in relation to the use and access of the other party’s and its Affiliates’
Systems provided that they do not conflict with the terms of this Agreement;
provided that to the extent such policies and procedures of Recipient make the
provision of a given Service impracticable, Provider will be relieved of the
obligation to provide such Service; provided further that Provider will give
reasonable advance notice prior to terminating any Services pursuant to the
preceding proviso.

 

Section 7.04.  Access to Information and Audit.  Subject to Applicable Law, each
party shall, and shall cause its Affiliates to, with respect to any Service
during the term of such Service, upon reasonable advance notice, afford the
requesting party and its representatives reasonable access, during normal
business hours, to the employees, properties, books and records and other
documents that are reasonably requested in connection with the provision or
receipt of such Service hereunder.  Recipient or its representatives shall have
reasonable access, after requesting such access in writing in advance, during
normal business hours to such records for the purpose of verifying the accuracy
of the invoices submitted regarding such amounts due.  Any such investigation
performed by or on behalf of Recipient shall be at Recipient’s sole cost and
expense.  Recipient shall have the right to investigate Provider’s books for
this purpose for a period of one (1) year after the month in which the Services
were rendered, except in those circumstances where contracts by Provider or any
of its Affiliates with third parties limit the investigation period to less than
one year.

 

Section 7.05.  Compliance with Applicable Law.  Each party shall (and shall
cause its Affiliates to) at all times fully comply with all Applicable Law to

 

17

--------------------------------------------------------------------------------


 

which such party and its Affiliates (to the extent such Affiliates are engaged
in the receipt or provision of Services) is subject in connection with the
receipt or provision of Services hereunder, as applicable.

 

Section 7.06.  Labor Matters.  All labor matters relating to employees of
Provider and its Affiliates (including, without limitation, employees involved
in the provision of Services to Recipient or any of its Affiliates) shall be
within the exclusive control of Provider, and Recipient shall not take any
action affecting such matters.  Nothing in this Agreement is intended to
transfer the employment of employees engaged in the provision of any Service
from one party or its Affiliates to the other or its Affiliates.  All employees
and representatives of a party and any of its Affiliates will be deemed for all
compensation, employee benefits, tax and social security contribution purposes
to be employees or representatives of such party or its Affiliates (or their
subcontractors) and not employees or representatives of the other party or any
of its Affiliates (or their subcontractors).  In providing the Services, such
employees and representatives of Provider and its Affiliates (or their
subcontractors) will be under the direction, control and supervision of Provider
or its Affiliates (or their subcontractors) and not of Recipient or its
Affiliates.

 

Section 7.07.  Record Retention.  Each party shall take reasonable steps to
preserve and maintain complete and accurate accounts, books, and records of and
supporting documentation relating to the Services provided hereunder, which
records shall be retained by such party and/or its Affiliates for the period of
time specified in Provider’s record retention policies and procedures (which
shall comply with Applicable Law).

 

ARTICLE 8
MISCELLANEOUS

 

Section 8.01.  No Agency; Independent Contractor Status.  Nothing in this
Agreement shall constitute or be deemed to constitute a partnership or joint
venture between the parties hereto or constitute or be deemed to constitute any
party the agent or employee of the other party for any purpose whatsoever and
neither party shall have authority or power to bind the other or to contract in
the name of, or create a liability against, the other in any way or for any
purpose.  The parties hereto acknowledge and agree that Provider is an
independent contractor in the performance of each and every part of this
Agreement and nothing herein shall be construed to be inconsistent with this
status.  Subject to the terms and conditions of this Agreement, Provider shall
have the authority to select the means, methods and manner by which any Service
is performed.

 

Section 8.02.  Subcontractors.  Provider may hire or engage one or more
subcontractors to perform all or any of its obligations under this Agreement;
provided that (i) Provider shall use the same degree of care in selecting any
subcontractors as it would if such subcontractor was being retained to provide

 

18

--------------------------------------------------------------------------------


 

similar services to Provider and (ii) Provider shall in all cases remain
responsible for ensuring that obligations with respect to the standards of
services set forth in this Agreement are satisfied with respect to any Service
provided by a subcontractor hired or engaged by Provider.

 

Section 8.03.  Force Majeure.  (a)  For purposes of this Section 8.03, “force
majeure” means an event beyond the reasonable control of either party, which by
its nature was not foreseen by such party, or, if it was foreseen, was not
reasonably avoidable, and includes without limitation, acts of God, storms,
floods, riots, fires, sabotage, civil commotion or civil unrest, interference by
civil or military authorities, threat, declaration, continuation, escalation or
acts of war (declared or undeclared) or acts of terrorism, failure or shortage
of energy sources, raw materials or components, strike, walkout, lockout or
other labor trouble or shortage, delays by unaffiliated suppliers or carriers,
and acts, omissions or delays in acting by any Governmental Authority or the
other party.

 

(b)   Without limiting the generality of Section 5.02, neither party shall be
under any liability for failure to fulfill any obligation to provide Services
under this Agreement, so long as and to the extent to which the fulfillment of
such obligation is prevented, frustrated, hindered, or delayed as a consequence
of circumstances of force majeure; provided that (i) such party shall have used
commercially reasonable efforts to minimize to the extent practicable the effect
of force majeure on its obligations hereunder and (ii) nothing in this
Section 8.03 shall be construed to require the settlement of any strike,
walkout, lockout or other labor dispute on terms which, in the reasonable
judgment of the affected party, are contrary to its interests.  It is understood
that the settlement of a strike, walkout, lockout or other labor dispute will be
entirely within the discretion of the affected party.  The party affected by the
force majeure event shall notify the other party of that fact as soon as
practicable.

 

Section 8.04.  Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof.

 

Section 8.05.  Notices.  Any notice, instruction, direction or demand under the
terms of this Agreement required to be in writing shall be duly given upon
delivery, if delivered by hand, facsimile transmission, or mail, to the
following addresses:

 

If to Masco to:

 

Masco Corporation

21001 Van Born Road

Taylor, Michigan 48180

Attn: General Counsel

 

19

--------------------------------------------------------------------------------


 

Facsimile: (313) 792-6430

 

with a copy to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: John D. Amorosi

Bruce Dallas

Facsimile: (212) 701-5010

 

If to TopBuild to:

 

TopBuild Corp.

260 Jimmy Ann Drive

Daytona Beach, FL 32114

Attn: General Counsel

Facsimile: (386) 304-2144

 

with a copy to:

 

McDermott Will & Emery

333 SE 2nd Ave #4500

Miami, Florida 33131

Attn:  Harris C. Siskind

Facsimile: (305) 347-6500

 

and

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: John D. Amorosi

Bruce Dallas

Facsimile: (212) 701-5010

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto.  All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt.  Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

 

Section 8.06.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware, without regard to the
conflicts of law rules of such state.

 

20

--------------------------------------------------------------------------------


 

Section 8.07.  Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the Delaware Chancery Court, or if such court shall
not have jurisdiction, any federal court located in the State of Delaware or any
Delaware state court, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from the
transaction of business in the State of Delaware, and each of the parties hereby
irrevocably consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or outside of the jurisdiction of any such
court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 8.05 shall be deemed effective
service of process on such party.

 

Section 8.08.  Specific Performance.  Each party to this Agreement acknowledges
and agrees that damages for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and irreparable harm would
occur.  In recognition of this fact, each party agrees that, if there is a
breach or threatened breach, in addition to any damages, the other nonbreaching
party to this Agreement, without posting any bond, shall be entitled to seek and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction, attachment, or any other
equitable remedy which may then be available to obligate the breaching party
(i) to perform its obligations under this Agreement or (ii) if the breaching
party is unable, for whatever reason, to perform those obligations, to take any
other actions as are necessary, advisable or appropriate to give the other party
to this Agreement the economic effect which comes as close as possible to the
performance of those obligations (including, but not limited to, transferring,
or granting liens on, the assets of the breaching party to secure the
performance by the breaching party of those obligations).

 

Section 8.09.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 8.10.  Severability.  If any one or more of the provisions contained in
this Agreement should be declared invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions

 

21

--------------------------------------------------------------------------------


 

contained in this Agreement shall not in any way be affected or impaired thereby
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
a declaration, the parties shall modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner so
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

 

Section 8.11.  Amendments; No Waivers.  (a)  Any provision of this Agreement
(including the Schedules hereto) may be amended or waived if, and only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
Masco and TopBuild, or in the case of a waiver, by the party against whom the
waiver is to be effective.

 

(b)   No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

 

Section 8.12.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided that neither party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other party hereto.  If any party or
any of its successors or permitted assigns (i) shall consolidate with or merge
into any other Person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (ii) shall transfer all or
substantially all of its properties and assets to any Person, then, and in each
such case, proper provisions shall be made so that the successors and assigns of
such party shall assume all of the obligations of such party under this
Agreement.

 

Section 8.13.  Third Party Beneficiaries.  Except as set forth in Sections 5.02,
5.03 and 5.04, neither this Agreement nor any provision hereof is intended to
confer any rights, benefits, remedies, obligations, or liabilities hereunder
upon any Person other than the parties hereto and their respective successors
and permitted assigns.

 

Section 8.14.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.  Until and unless each party has
received a counterpart hereof signed by the other party hereto, this Agreement
shall have no

 

22

--------------------------------------------------------------------------------


 

effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).

 

Section 8.15.  Construction and Interpretation.  The parties hereto agree that
in the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of its authorship of any of the provisions of this Agreement.  Each party
shall cause to be performed all actions, agreements and obligations set forth
herein to be performed by any member of such party’s Group.

 

Section 8.16.  Conflict of Terms.  If the terms of this Agreement conflict with
terms of the Separation and Distribution Agreement with respect to any matter,
then the terms of this Agreement will control.  If the terms of this Agreement
conflict with the terms of the Tax Matters Agreement with respect to any matter,
then the terms of the Tax Matters Agreement will control.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

MASCO CORPORATION

 

 

 

 

 

 

 

By:

/s/ Kenneth G. Cole

 

 

Name: Kenneth G. Cole

 

 

Title:   Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

TOPBUILD CORP.

 

 

 

 

 

 

 

By:

/s/ John G. Sznewajs

 

 

Name: John G. Sznewajs

 

 

Title:   President and Treasurer

 

(Signature Page to Transition Services Agreement)

 

--------------------------------------------------------------------------------